 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT A. DUBSKY,                                  No. 2:17-cv-02116 JAM AC (PS)
12                       Plaintiff,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    HEATHER WILSON,
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

18   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). On September 11,

19   2018, defendant filed a motion to dismiss. ECF No. 16. The parties agreed to a briefing schedule

20   in which the motion would be heard on March 20, 2019, and plaintiff’s opposition would be due

21   on or before February 22, 2019. Plaintiff has not responded to the motion. On February 28,

22   2019, the court issued an order extending plaintiff’s deadline to respond to March 6, 2019. ECF

23   No. 23 at 2. The court noted that this was plaintiff’s “second and final opportunity to oppose the

24   motion” and that failure to respond would result in a recommendation that the action be dismissed

25   for failure to prosecute pursuant to Fed. R. Civ. P. 41(b). Plaintiff again failed to respond.

26          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without

27   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.

28   Civ. P. 41(b); Local Rule 110.
                                                        1
 1          These findings and recommendations are submitted to the United States District Judge
 2   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 3   (21) days after being served with these findings and recommendations, any party may file written
 4   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 5   Findings and Recommendations.” Local Rule 304(d). Failure to file objections within the
 6   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
 7   F.2d 1153 (9th Cir. 1991).
 8   DATED: March 7, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
